GRISSOM, Chief Justice.
This is a suit in trespass to try title to lots in San Antonio by Haltom against Ydrogo. In a trial to the court judgment was rendered for Haltom. Ydrogo has appealed.
Haltom introduced a general warranty deed from Ydrogo conveying the property in controversy to him. Ydrogo’s points are that Haltom failed to deraign title from the sovereignty of the soil or from a common source and that the deed was not admissible in evidence. The evidence was admissible. When Haltom proved the conveyance by a general warranty deed of the property in controversy to him by Ydrogo, he did all that was necessary to establish a prima facie case authorizing the judgment appealed from. Under the circumstances the defendant was the common source of title. Ydrogo offered no evidence. The judgment is sustained by the following authorities. Pynes v. Dodd, Tex.Civ.App., 121 S.W.2d 1045, 1047 (Writ Ref.); Todd v. Hunt, Tex.Civ.App., 127 S.W.2d 340 (Writ Ref.) ; Organ v. Maxwell, Tex.Civ.App., 140 S.W. 255 (Writ Ref.); Richardson v. Pavell, 83 Tex. 588, 19 S.W. 262; Duhig v. Peavy-Moore Lumber Co., 135 Tex. 503, 144 S.W.2d 878 and 41 Tex.Jur. 513.
It is affirmed.